DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the Examiner.
Claim Objections
3.	Claims 15, 16, 19 and 20 are method steps without reciting what device and/or element is performing the function.  Appropriate action is required to prevent a rejection under 35 USC 112(b).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have
been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on nonstatutory
double patenting provided the reference application or patent either is shown to be
commonly owned with the examined application, or claims an invention made as a
result of activities undertaken within the scope of a joint research agreement.  See
MPEP § 717.02 for applications subject to examination under the first inventor to file
provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for
applications not subject to examination under the first inventor to file provisions of the
AlA.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be
used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 – 6 and 8 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of U.S. Patent No. 11,213,754 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Similarities between U.S. Patent No. 11,213,754 B2 and subject application are bolded below:
Application 17/489,463
US 11,213,754 B2

1. A system for monitoring video game activity within a controlled environment facility, comprising: 
a user database that stores a user profile having a blacklist, the blacklist being a list of individuals with which the user is prohibited from communicating; 
a game server configured to establish a game session between the user and a second player; and 
a communication handler configured to: 
receive in-game communications between the user and the second player; 
review the in-game communications for prohibited content; and 
route the in-game communications based on the review.
1. A system for serving a video game session for an
electronic device, comprising:
a user database configured to store a user profile of a user of the electronic device, wherein the user profile includes a game list of authorized games;
a validation server, configured to:
   receive a game session request from the electronic
   device, the game session request including a user
   handle associated with the user and an identification
   of a video game the user wishes to play;
retrieve a reputation rating of the user based on the user
   handle, the reputation rating being an indicator of
   conduct by the user during previous game sessions,
   the reputation rating being modifiable by an  
   administrator; and
validate the game session request based on the game
   session request, the user profile, and the reputation
   rating;
an application server, configured to:
   in response to the validation server validating the game
     session request, establish a game session with the
     electronic device, the game session facilitating the
     user playing the video game;
distribute the reputation rating to other players in the
   game session for review; and receive game metadata
     from the electronic device; and
a security subsystem configured to:
   receive a stream of voice communications exchanged
between the user and other users;
   perform voice recognition on the received voice  
     communications; and
   detect key words or key phrases indicative of illicit 
     activity within the voice communications based on  
     the voice recognition,
   perform speaker recognition on the received voice
     communications; and
   determine, based on the speaker recognition, that a
     game participant is not the user, and is unauthorized.

3. The system of claim 1, wherein the game session
request further includes another user handle…determine that the another user handle does not appear on a block list of the user profile.

4. The system of claim 3, wherein the application server
is further configured to:…establish the game session with the electronic device and the another electronic device for the user and the another user to play the video game.

5. The system of claim 4, further comprising a chat server configured to:
  establish a chat session with the electronic device  
     and the another electronic device;
  receive a stream of a first set of communication data
     packets from the electronic device;
  receive another stream of a second set of  
     communication data packets from the another 
     electronic device…


2. The system of claim 1, wherein the game server is further configured to: 
receive identity of the second player; 
determine whether the second player is included in the blacklist; and 
establish or deny the game session based on the determining.  
13. The system of claim 11, wherein the game session
request further includes a second user identifier associated with a second user.

14. The system of claim 13, wherein the user profile
includes a blocked player list, and
   wherein the validation server is further configured to
     determine that the second user identifier is not listed in
     the blocked player list.




3. The system of claim 1, wherein the in-game communications are text-based, and wherein the review includes analyzing the in-game communications for prohibited keywords.  
4. The system of claim 3, further comprising a chat server configured to:
  establish a chat session…;

18. The system of claim 17, wherein the security subsystem is further configured to detect one or more keywords during the monitoring.


4. The system of claim 1, wherein the in-game communications are voice-based.  
1. A system for serving a video game session…comprising:… receive a stream of voice communications…;
perform voice recognition…,detect key words or key phrases…;
perform speaker recognition… 

16. The system of claim 15, further comprising a chat
server configured to…
  receive a first stream of voice data packets… 


5. The system of claim 4, wherein the review includes: 
performing speech recognition on the in-game communications; 
converting the in-game communications to text; and 
reviewing the converted in-game communications for prohibited keywords.  
11. A system for serving a video game session…comprising:…perform speaker recognition on the received voice communications


6. The system of claim 1, wherein the communication handler is configured to take remedial action in response to detecting prohibited content.  
17. The system of claim 16, wherein the security subsystem
is further configured to:…perform a correction in response to the violation.




Claims 11, 15 and 16 recite similar language.  U.S. Patent No. 11,213,754 B2 differs since if further recites additional claim limitation(s), a validation server, application server, security subsystem and chat server; however “game sever” and “communication handler” are recited within the invention of 17/567,521 as performing various and similar limitations.  It would have been obvious to a person of ordinary skill in the art to modify the claims of U.S. Patent No. 11,213,754 B2 by removing these limitations, resulting generally in the claims of the present application since the claims of the present application and the claims recited in U.S. Patent No. 11,213,754 B2 actually perform a similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 186 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685